NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARIE A. ARNOLD,                                No. 20-15453

                Plaintiff-Appellant,            D.C. No. 5:19-cv-03920-VKD

 v.
                                                MEMORANDUM*
METLIFE AUTO & HOME; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Northern District of California
               Virginia K. DeMarchi, Magistrate Judge, Presiding**

                           Submitted January 20, 2021***

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Marie A. Arnold appeals pro se from the district court’s judgment

dismissing her diversity action alleging state law claims for negligence and

negligent misrepresentation. We have jurisdiction under 28 U.S.C. § 1291. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See
28 U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo a dismissal under Federal Rule of Civil Procedure 12(b)(6). Hebbe

v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010). We affirm.

      The district court properly dismissed Arnold’s action because Arnold failed

to allege facts sufficient to state a plausible claim. See id. at 341-42 (although pro

se pleadings are liberally construed, a plaintiff must allege facts sufficient to state a

plausible claim); Nat’l Ass’n for Advancement of Psychoanalysis v. Cal. Bd. of

Psychology, 228 F.3d 1043, 1049 (9th Cir. 2000) (when determining whether a

plaintiff states a claim for relief, the court “may consider facts contained in

documents attached to the complaint”); Carrera v. Maurice J. Sopp & Son, 99 Cal.

Rptr. 3d 268, 276 (Ct. App. 2009) (elements of negligence claim); Apollo Cap.

Fund, LLC v. Roth Cap. Partners, LLC, 70 Cal. Rptr. 3d 199, 213 (Ct. App. 2007)

(elements of negligent misrepresentation claim); see also Pac. Rim Mech.

Contractors, Inc. v. Aon Risk Ins. Servs. W., Inc., 138 Cal. Rptr. 3d 294, 297-98

(Ct. App. 2012) (discussing “limited duty” owed by insurance brokers).

      The district court did not abuse its discretion by denying Arnold’s request to

supplement her complaint because adding new defendants would not cure the

pleading deficiencies and therefore would be futile. See Planned Parenthood of S.

Ariz. v. Neely, 130 F.3d 400, 402 (9th Cir. 1997) (setting forth standard of review

and grounds for supplementing a complaint under Fed. R. Civ. P. 15(d)); see also

Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011)


                                            2                                     20-15453
(leave to amend may be denied where amendment would be futile).

      AFFIRMED.




                                      3                           20-15453